 Case 1:19-cv-01945-CFC Document 17 Filed 10/08/20 Page 1 of 1 PageID #: 724

                                                                   John W. Shaw
                                                                   I.M. Pei Building
                                                                   1105 North Market Street, 12th Floor
                                                                   Wilmington, DE 19801
                                                                   (302) 298-0700
                                                                   (302) 298-0701 – Direct
                                                                   jshaw@shawkeller.com



                                 October 8, 2020
BY CM/ECF
The Honorable Colm F. Connolly
United States District Court
844 N. King Street
Wilmington, DE 19801

      Re:   VoiceAge EVS LLC v. HMD Global Oy, C.A. No. 19-1945-CFC

Dear Judge Connolly:

       Pursuant to D. Del. LR 7.1.2(b), Defendant HMD Global Oy (“HMD”)
respectfully notifies the Court of recent subsequent authority, AntennaSys, Inc. v.
AQYR Techs., Inc. (Case No. 19-2244) (Fed. Cir. Oct. 7, 2020) (“AntennaSys”)
(attached as Exhibit 1) relevant to HMD’s Motion to Dismiss Plaintiff’s Complaint
Pursuant to Fed. Rs. Civ. P. 12(b)(1) and 12(b)(6). D.I. 7.

      AntennaSys holds that a district court must consider—as a “threshold”
matter—whether the allocation of rights in license and assignment agreements
preclude a plaintiff from bringing its claims. AntennaSys at 5, 7, 10–12. This
holding supports the arguments made in HMD’s Opening Brief (D.I. 8) at pages 13
and 15–16, and in its Reply Brief (D.I. 15) at pages 8–10, regarding nonpublic
agreements of Plaintiff, its predecessors, and its funders.

                                            Respectfully,

                                            /s/ John W. Shaw

                                            John W. Shaw (No. 3362)


cc:   Clerk of the Court (by CM/ECF)
      All counsel of record (by CM/ECF and email)
